Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION       
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of prior U.S. Patent No. 10,389,885.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim in the pending application is broader than the one in patents. For example, the subject matter claimed in claim 1 of the pending application is covered by claim 1 of the patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, 5, 9, 12, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tennant (US Pub. No. 2013/0317783).

            Regarding claim 1, with respect to Figures 1-10, Tennant teaches a method comprising: 
            at an endpoint device including one or more microphones (fig.8-10): 
            converting acoustic signal [i.e., sound] to electronic signals [i.e., one or more microphone signals] with the one or more microphones (abstract; fig.1-6; paragraphs 0028, 0032, 0035, 0038) (Note; since near-field and far-field signals are being generated by sound sensor/microphone, these signals are the converted signals/ electronic signals (see paragraph 0028).); 
            transforming the one or more microphone signals into far-field beam signals representative of far-field beams and near-field beam signals representative of near-field beams (fig.3-6; paragraphs 0028, 0032, 0035, 0038); 
            deriving a far-field noise level estimate from the far-field beam signals (fig.3-6; paragraphs 0028, 0032, 0035, 0038, 0039); 
            synthesizing replica signal [i.e., far-field comfort noise] based on the far-field noise level estimate, and applying the far-field comfort noise to the far-field beam signals to produce far-field output signals (fig.3-6; paragraphs 0028, 0029, 0032, 0035, 0038, 0043, 0047) (Note; Since the 
            synthesizing near-field comfort noise from the far-field noise level estimate so that the near-field comfort noise is similar to the far-field comfort noise, and applying the near-field comfort noise to the near-field beam signals to produce near-field output signals (fig.3-6; paragraphs 0028, 0032, 0035, 0038, 0043, 0046, 0047, 0052-0057); 
            selecting either the near-field output signals or the far-field output signals as output signals based on a selection criterion (fig.3-6; paragraphs 0028, 0032, 0035, 0038) (note; In paragraphs 0039, 0047, Tennant teaches cancelling far-field noise to generate output signal (see fig.1) whereas, in paragraphs 0028, 0029, 0032, 0035, 0038, 0043, 0047, Tennant teaches cancelling near-field noise to generate output signal. Thus it is clear that the system of Tennant is making a selection of the near-field output signals or the far-field output signals as the output signals.); and 
            transmitting a signal that is based on the output signals (fig.6; paragraph 0057). 

            Regarding claims 4 and 12, Tennant teaches removing noise from the far-field beam signals based on the far-field noise level estimate (fig.3-6; paragraphs 0028, 0032, 0035, 0038, 0043, 0046, 0047, 0052-0057).

             Regarding claims 5 and 13, Tennant teaches removing noise from the near-field beam signals (fig.3-6; paragraphs 0028, 0032, 0035, 0038, 0043, 0046, 0047, 0052-0057).




            Claim 17 is rejected for the same reasons as discussed above with respect to claim 1. Furthermore, Tennant teaches a non-transitory processor readable medium storing instructions that, when executed by a signal processor 1040 in Fig.10 [i.e., processor] of an communication device [i.e., endpoint device] including one or more microphones, causes the processor to perform (fig.1,8-10; paragraph 0033, 0037, 0039, 0080).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 10, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tennant (US Pub. No. 2013/0317783).  

            Regarding claims 2, 10 and 18, Tennant teaches detecting and canceling echo in the far-field beam signals and in the near-field beam signals, wherein the selecting includes: determining whether the echo is above a threshold (fig.1; paragraph 0039); 

            However, Tennant does not specifically teach when the echo is above the threshold, selecting the near-field output signals as the output signals. Examiner takes an official notice that when the echo is above the threshold, selecting the near-field output signals as the output signals is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tennant to incorporate the feature of when the echo is above the threshold, selecting the near-field output signals as the output signals in Tennant’s invention in order to provide an option for determining an output from near-field output signal.
 
            Regarding claims 3 and 11, Tennant teaches that wherein the endpoint device includes a loudspeaker, and the method further comprises: driving the loudspeaker with a loudspeaker signal (paragraph 0026). However, Tennant does not specifically teach performing the canceling the echo in the far-field beam signals and the near-field beam signals using the loudspeaker signal. Examiner takes an official notice that performing the canceling the echo in the far-field beam signals and the near-field beam signals using the loudspeaker signal is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tennant to incorporate the feature of performing the canceling the echo in the far-field beam signals and the near-field beam signals using the loudspeaker signal in Tennant’s invention in order to provide an option for performing echo cancellation using loudspeaker signals.


            


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tennant (US Pub. No. 2013/0317783) in view of Visser et al. (U.S. Pub. No. 2010/0323652).  

             Regarding claims 8 and 16, Tennant does not specifically teach dereverberating the far-field beam signals and dereverberating the near-field beam signals. Visser teaches dereverberating the far-field beam signals and dereverberating the near-field beam signals (paragraphs 0141, 0198). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tennant to incorporate the feature of dereverberating the far-field beam signals and dereverberating the near-field beam signals in Tennant’s invention as taught by Visser. The motivation for the modification is to do so in order to enable the option of post-processing for noise reduction of the signals more aggressively.

Allowable Subject Matter
Claims 6, 7, 14, 15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims after overcoming the nonstatutory double patenting rejection.

        
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/MD S ELAHEE/
MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
November 20, 2021